Title: Benjamin Franklin and John Foxcroft: Certificate of Hugh Finlay’s Appointment as Postmaster, 10 June 1763
From: Franklin, Benjamin,Foxcroft, John
To: 


In consequence of the royal proclamation George III issued four months after his accession, which is summarized in the preamble below, Franklin and Foxcroft prepared and had printed this form of certificate to protect their local postmasters from any interruptions in the performance of their duties. The certificate was, of course, not itself the postmaster’s commission, but rather an additional document intended to satisfy the civil or military authorities that he was properly entitled to the specified exemptions and privileges.
 
[Seal]
[June 10, 1763]
Benjamin Franklin, and John Foxcroft, Esquires, joint Post-Masters-General of all his Majesty’s Provinces and Dominions on the Continent of North-America.
To all Governors, Mayors of Corporations, Justices of the Peace; and to all other his Majesty’s Officers and Ministers, Ecclesiastical, Civil, or Military, within the said Provinces and Dominions, Greeting.
Whereas His Majesty, by his Royal Letters Patents under the Great Seal of Great-Britain, bearing Date the 28th Day of February, 1761, and in the First Year of His Majesty’s Reign; to the End the Deputies, Agents, and other Officers, employed in the Service of His Majesty’s Revenue of the Post-Office might not be impeded or hindered in their respective Duties, was thereby pleased to declare his Royal Will and Pleasure, That no such Deputies, Agents, and other Officers, shall be compell’d or compellable to serve on any Jury or Inquest, or to appear or serve at any Assize or Session, or to bear any public Office or Employment, either Ecclesiastical, Civil, or Military.
These are to certify, That the Bearer hereof Hugh Finlay Esquire is appointed by us to be Postmaster of Quebec which Employment requires at all Times his Personal Attendance, and that His Majesty’s Revenue in the Post-Office (great Part of which is now subjected to the Payment of the public Debts), may suffer very much by his being obliged to serve in the Train’d-Bands, or any other public Office, Ecclesiastical, Civil, or Military: For Notification whereof, We have Signed and caused the Seal of our Office to be hereunto affixed, this Tenth Day of June in the Third Year of his Majesty’s Reign.
B FranklinJ. Foxcroft
